—In an action to foreclose a mortgage, the defendant Glen Cove One Stop Realty Corp. appeals from an order of the Supreme Court, Nassau County (Parga, J.), dated October 24, 2000, which granted the plaintiffs motion for summary judgment on the complaint insofar as asserted against it and to dismiss its affirmative defenses and counterclaims.
Ordered that the order is affirmed, with costs.
The plaintiff established its entitlement to judgment as a matter of law by submitting proof of the mortgage and proof of Glen Cove One Stop Realty Corp.’s [hereinafter the -appellant] default (see M & T Mtge. Corp. v Ethridge, 300 AD2d 286 [2002]; EMC Mtge. Corp. v Riverdale Assoc., 291 AD2d 370 [2002]). In opposition, the appellant failed to raise a triable issue of fact. Its counterclaims alleging fraud failed to state a cause of action (see CPLR 3016 [b]; Lama Holding Co. v Smith Barney, 88 NY2d 413, 421 [1996]), and in any event, were time-barred (see CPLR 213 [8]).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J.P., S. Miller, Friedmann and McGinity, JJ., concur.